Fourth Court of Appeals
                                San Antonio, Texas
                                       April 4, 2018

                                    No. 04-16-00764-CV

                          Miguel GUERRA and Ana Anita Guerra,
                                     Appellants

                                             v.

                Copernicus GUERRA, Eric Stubbs, and Monica Trish Guerra,
                                     Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-10888
                           Honorable Larry Noll, Judge Presiding

                                         ORDER
        In accordance with this court’s opinion of this date, the motion to dismiss filed by
appellees, Copernicus Guerra, Eric Stubbs, and Monica Trish Guerra, is GRANTED, and this
appeal is DISMISSED FOR WANT OF JURISDICTION. Appellees’ Motion to Award Damages
for Frivolous Appeal is also DENIED.

       We order that appellees, Copernicus Guerra, Eric Stubbs, and Monica Trish Guerra,
recover their costs of appeal from appellants, Miguel Guerra and Ana Anita Guerra.

       It is so ORDERED on April 4, 2018.


                                                  _____________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of April, 2018.



                                                  Keith E. Hottle, Clerk